Exhibit CHANGE IN CONTROL SEVERANCE AGREEMENT COMMONWEALTH NATIONAL BANK This Agreement is made and entered into, effective as of May 30, 2008, by and between Commonwealth National Bank, a national bank with its principal office and place of business at 33 Waldo Street, Worcester, Massachusetts (“Bank”) and Charles R. Valade, a resident of Sutton, Massachusetts (“Executive”).This Agreement constitutes a restatement, in its entirety, of the agreement entered into by and between the parties effective as of May 18, 2006. WITNESSETH: WHEREAS, Executive is employed by Bank and its parent, CNB Financial Corp. (the “Company”), as President and Chief Executive Officer; WHEREAS, the Board of Directors of Bank considers it to be in the best interests of Bank and the stockholders of Company to foster the continued employment of Executive in the event of a Potential Change-in-Control (as hereinafter defined); WHEREAS, Bank desires to assure Executive of what it considers to be fair and reasonable terms in the event of a Change-in-Control (as hereinafter defined); NOW THEREFORE, in consideration of the promises and mutual covenants herein contained, the parties hereto, intending to be legally bound, do hereby mutually covenant and agree as follows: 1.Term of Agreement. This Agreement shall be effective as of the date and year first above written (the “Commencement Date”), and shall continue in effect through the date ending on the second anniversary of the Commencement Date (the “Term”); provided, however, that commencing on the date two years after the Commencement Date (the “Initial Renewal Date”), and on the first day of each calendar month following the calendar month in which falls the Initial Renewal Date (each such date and the
